Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141946                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141946
                                                                    COA: 293586
                                                                    Oakland CC: 2008-222164-FC
  BILLY MATTHEW LONG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 14, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Watkins (Docket No. 142031) and People v Pullen (Docket No.
  142751) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2011                      _________________________________________
           h0421                                                               Clerk